Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of                          Jul 29 2014, 9:59 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                                ATTORNEYS FOR APPELLEE:

JOHN HOLLINS                                     GREGORY F. ZOELLER
Carlisle, Indiana                                Attorney General of Indiana

                                                 JUSTIN F. ROEBEL
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JOHN HOLLINS,                                    )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 49A02-1308-PC-719
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Marc T. Rothenberg, Judge
                           Cause No. 49G02-0509-PC-160480



                                       July 29, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
       Appellant-petitioner John Hollins appeals the denial of his petition for post-

conviction relief following his convictions for three counts of rape, all class A felonies,

one count of criminal deviate conduct as a class A felony, one count of criminal

confinement as a class B felony, and his adjudication as an habitual offender. He argues

that the post-conviction court erred in denying his petition because 1) the trial court erred

in denying his motion to sever, 2) the trial court erred in ordering his sentence for

criminal confinement to run consecutively to the sentence for one of the rape convictions,

3) his trial counsel was ineffective, and 4) his appellate counsel was ineffective.

Concluding that the first issue is res judicata, the second issue is waived, and that neither

counsel was ineffective, we affirm the judgment of the post-conviction court.

                                          FACTS

       We summarized the facts as follows in Hollins’s underlying appeal:

       On August 28, 2002, B.F. worked at P.T.’s, a club near Pendleton Pike in
       Indianapolis. After finishing work late that evening, she started to walk
       home. Near the intersection of 10th and Gray Streets, a car driven by a man
       B.F. recognized as a patron of P.T.’s pulled over. The man offered her a
       ride, and she accepted. Although she was not far from her destination, the
       man drove a route that took her farther away. B.F. asked him to pull over
       and let her out, but he refused and continued to drive. The man pulled the
       car behind an old building located at 2440 Lafayette Road and parked.

       B.F. testified that the man then moved her seat into the reclined position,
       held a box cutter to the side of her neck, “said if you cooperate, you’ll live,”
       and “made her take off” her pants, underwear, and shoes. (Tr. 59). B.F.
       testified that he “made [her] put her feet on the dashboard” and, while
       holding the box cutter against her neck, “raped [her]” by putting his penis
       in her vagina. (Tr. 60, 61). When he finished, he told her to get out of the
       car, then threw her clothes out, and backed the car around the building. B.F.


                                              2
reported the incident to the police. She was taken to the hospital, where a
sexual assault examination was conducted and evidence collected.

On the morning of April 8, 2003, J.R. was waiting at a bus stop across from
the juvenile center located at 25th Street and Keystone Avenue. A car pulled
up to the bus stop, and the driver asked her if she needed a ride. J.R. said
no. The man pulled his car into the gas station near the bus stop and
shouted something to her. J.R. walked to the car, and the man opened the
passenger-side door. She saw him holding something with “a brown handle
down by his leg” and “froze.” (Tr. 112). The man “slid” over, grabbed her
hand, and “told [her] don’t scream, don’t run, just get in.” (Tr. 113). J.R.
got in, and he drove the car a short distance and then pulled over. J.R.
testified that he then “told [her] to close [her] eyes and he laid the seat back
and he put [a] knife up to [her] throat.” (Tr. 114). J.R. further testified that
he “told [her] not to say anything or he would stab [her] and cut [her].” (Tr.
115). The man then resumed driving, continuing to hold the knife to J.R.’s
throat. The man stopped the car behind the building located at 2440
Lafayette Road.

J.R. testified that the man then “told [her] . . . to take off [her] pants,”
moving the knife against her throat and threatening to “stab and cut” her if
she did not comply. (Tr. 116). J.R. “started to take off” her pants, but then
he “leaned over and pulled [her] shoes off and pulled [her] pants” and
underwear off. (Tr. 117). J.R. testified that the man then unzipped his pants
and ordered her to “give [him] oral,” again threatening to “stab and cut
[her]” before he “put his penis in [her] mouth.” (Tr. 118). J.R. further
testified that the man “then . . . moved down in between [her] legs and put
[her] legs up” on the dashboard and “put his penis up inside [her] vagina.”
(Tr. 119). After finishing, the man threw her clothes out of the car, told her
to get out and walk around to the front of the car, and backed the car around
the building. J.R. reported the incident to the police, and she underwent a
sexual assault examination and evidence was collected at the hospital.

On the morning of February 6, 2004, Rudolfo Prieto agreed to drive D.S. to
a house near 16th and Concord Streets for her to make a drug purchase. On
the way, D.S. and Prieto argued. After arriving at the house, D.S. went to
the door and began knocking; Prieto drove away. When no one answered,
D.S. started to walk home. Near the intersection of 10th and Concord
Streets, a car pulled over to the side of the street and offered D.S. a ride; she
accepted and got in the car. D.S. asked the man some questions and
concluded that he was not a police officer; she then told him that she was

                                       3
       looking for some drugs and needed money. D.S. agreed to perform “some
       kind of sexual favor” for $20.00. (Tr. 260). He then drove to the back of the
       building located at 2440 Lafayette Road.

       D.S. testified that he then “pulled out [a] box cutter” and held it to the side
       of her throat. (Tr. 245). D.S. further testified that the man told her to take
       off her pants, underwear, and shoes, while pressing “the knife a little
       deeper.” (Tr. 246). D.S. complied; and he “reached over” and “pulled the
       lever” to recline the passenger seat, and then “crawled on top of [her].” (Tr.
       247, 246). D.S. testified that he put his penis in her vagina, while
       continuing to hold the box cutter to her throat “the whole time.” (Tr. 249).
       D.S. further testified that during the rape, the man accidentally hit a switch
       that lowered the rear passenger-side window. When he had finished raping
       her, he told her to get out and walk around to the front of the car; he then
       threw her clothes out and backed the car around the building.

       D.S. put her clothes on and ran to a nearby business to call the police.
       Detective Hewitt, a sex crimes investigator with the Indianapolis
       Metropolitan Police Department, was dispatched and interviewed D.S. D.S.
       provided a good description of the rapist’s car, and Hewitt drove her
       through the neighborhood near 2440 Lafayette Road. In the driveway of a
       home several blocks from the crime scene, they saw a car matching the
       description – with its passenger seat in the reclined position and its rear
       passenger-side window lowered. D.S. advised Hewitt that she was positive
       this was the car in which she had been raped. Hewitt then took D.S. to the
       hospital, where she underwent a sexual assault examination and evidence
       was collected.

Hollins v. State, No. 49A04-0704-CR-237 (Ind. Ct. App. May 29, 2008), slip op at 2-5.

       In September 2005, the State charged Hollins with rape as a class A felony as to

B.F.; rape as a class A felony, criminal deviate conduct as a class A felony, and criminal

confinement as a class B felony as to J.R.; and rape as a class A felony as to D.S. A sixth

charge alleged the rape of a fourth woman, L.B. The State also filed an information

alleging that Hollins was an habitual offender.



                                             4
       In October 2006, Hollins filed a motion to sever the offenses and set a separate

trial for each victim. The State responded that the facts established “signature crimes.”

Trial Tr. p. 531. The trial court granted the motion to sever the charge alleging the rape

of L.B. because she delayed reporting the crime, and there was apparently a lack of DNA.

However, the trial court denied severance of the other charges, agreeing with the State

that the alleged offenses were “signature crimes.” Trial Tr. p. 34.

       A jury trial was held on March 12 and 13, 2007. B.F., J.R., and D.S. each testified

that Hollins raped her while holding a blade to her neck. Forensic analysis reports

established that evidence collected from B.F., J.R., and D.S. after the sexual examinations

contained DNA matching Hollins’s DNA profile. Hollins testified that he had consensual

sex with each of the women and did not hold a box cutter or knife to the woman’s neck.

The jury convicted Hollins as charged, and he admitted he was an habitual offender. The

trial court imposed a 110-year aggregate sentence.

       On direct appeal, Hollins argued that the trial court erred in denying his motion to

sever and that his sentence was inappropriate. This Court explained that Hollins did not

have a right to severance of the offenses because a common modus operandi linked the

offenses and the same motive induced the criminal behavior. Id. at 9. Specifically, we

stated as follows:

              We have defined modus operandi as “a pattern of criminal behavior
       so distinctive that separate crimes may be recognized as the work of the
       same wrongdoer.” Harvey v. State, 719 N.E.2d 406, 409 (Ind. 1999)
       (quoting Goodman v. State, 708 N.E.2d 901, 902 (Ind. Ct. App. 1999)).
       Here, the assaults on B.F., J.R., and D.S. had the same modus operandi.

                                             5
       Each woman was on foot and alone when approached by Hollins in his car.
       Each was offered a ride and once inside his car, taken to the same location.
       Once there, in each instance Hollins reclined the passenger side seat, placed
       a bladed weapon against the throat of each woman, ordered each woman to
       remove her clothing below waist-level, and proceeded (without the use of a
       condom) to insert his penis in her vagina. After completing each act of
       rape, Hollins would order the woman out of the car and then proceeded to
       throw her clothes out and back his car away. We find that this pattern of
       conduct is “sufficient to establish that the molestation of each victim was
       the handiwork of the same person.” Craig, 730 N.E.2d at 1265. Further, the
       motive of the sexual offenses was the same – to satisfy Hollins’s sexual
       desires. Id. Therefore, Hollins did not have a right as a matter of law “to a
       severance of the offenses.” I.C. § 35-34-1-11(a).

Id. at 9-10.

       We concluded Hollins made no showing that, in light of what actually occurred at

trial, the denial of separate trials subjected him to prejudice. Id. at 10. Rather, we

pointed out that had he been tried separately for each victim, the same DNA evidence

would have linked Hollins to each woman, and each woman would have testified to the

same facts. Id. We further found in light of the nature of the offenses and character of

the offender, Hollins had failed to show that his sentence was inappropriate. Id. at 12.

       In April 2013, Hollins filed a petition for post-conviction relief, which the post-

conviction court denied. Hollins appeals the denial.

                             DISCUSSION AND DECISION

       At the outset we note that pro se appellants, such as Hollins, are held to the same

standard as trained counsel and are required to follow procedural rules. See Evans v.

State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied. This has consistently

been the standard applied to pro se litigants, and the courts of this State have never held

                                             6
that a trial court is required to guide pro se litigants through the judicial system. Id. One

of the risks that a defendant takes when he decides to proceed pro se is that he will not

know how to accomplish all of the things that an attorney would know how to

accomplish. Hill v. State, 773 N.E.2d 336, 346 (Ind. Ct. App. 2002).

       We now turn to the merits of this appeal. Defendants who have exhausted the

direct appeal process may challenge the correctness of their convictions and sentences by

filing a post-conviction petition. Stevens v. State, 770 N.E.2d 739, 746 (Ind. 2002). A

petitioner who has been denied post-conviction relief faces a rigorous standard of review

on appeal. Dewitt v. State, 755 N.E.2d 167, 170 (Ind. 2001). The post-conviction court’s

denial of relief will be affirmed unless the petitioner shows that the evidence leads

unerringly and unmistakably to a decision opposite that reached by the post-conviction

court. Id. We consider only the probative evidence and reasonable inferences therefrom

that support the post-conviction court’s determination and we will not reweigh the

evidence or judge the credibility of witnesses. Bigler v. State, 732 N.E.2d 191, 194 (Ind.

Ct. App. 2000), trans. denied.

       Here, Hollins argues that the post-conviction court erred in denying his post-

conviction petition because 1) the trial court erred in denying his motion to sever, 2) the

trial court erred in ordering his sentence for criminal confinement to run consecutively to

the sentence for one of the rape convictions, 3) his trial counsel was ineffective, and 4)

his appellate counsel was ineffective. We address each of his contentions in turn.



                                             7
       Because this Court concluded in Hollins’s direct appeal that the trial court did not

err in denying his motion to sever, the issue is res judicata and not subject to further

examination.   See Maxey v. State, 596 N.E.2d 908, 911 (Ind. Ct. App. 1992).            In

addition, because the consecutive sentencing argument was known and available but not

raised on direct appeal, this issue is procedurally foreclosed. See Timberlake v. State,

753 N.E.2d 591, 597 (Ind. 2001). Accordingly, the only issues available for our review

are whether Hollins’s trial and appellate counsels were ineffective.

       The standard of review for a claim of ineffective assistance of trial counsel is the

same as for appellate counsel. Reed v. State, 856 N.E.2d 1189, 1195 (Ind. 2006). To

prevail on a claim of ineffective assistance of counsel, the petitioner must establish the

two components first set out in Strickland v. Washington, 466 U.S. 668 (1984).

Specifically, the petitioner must demonstrate that counsel’s performance was deficient.

Smith v. State, 765 N.E.2d 578, 585 (Ind. 2002). This part of the test requires the

petitioner to demonstrate that counsel’s representation fell below an objective standard of

reasonableness and that counsel’s errors were so serious that they resulted in a denial of

the right to counsel guaranteed under the Sixth Amendment of the United States

Constitution. McCorker v. State, 797 N.E.2d 257, 267 (Ind. 2003). There is a strong

presumption that counsel’s representation was adequate. Stevens, 770 N.E.2d at 746.

This presumption can be rebutted only with strong and convincing evidence. Elisea v.

State, 777 N.E.2d 46, 50 (Ind. Ct. App. 2002).



                                             8
       To establish the second part of the test, the petitioner must demonstrate that

counsel’s deficient performance resulted in prejudice to the defendant.         Smith, 765
N.E.2d at 585. The petitioner must show that but for counsel’s unprofessional errors,

there is a reasonable probability that the results of the proceeding would have been

different. McCorker, 797 N.E.2d at 267. A reasonable probability for the prejudice

requirement is a probability sufficient to undermine confidence in the outcome. Wesley

v. State, 788 N.E.2d 1247, 1252 (Ind. 2003).            If it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient prejudice, that course should be

followed. Grinstead v. State, 845 N.E.2d 1027, 1031 (Ind. 2006).

       Counsel is afforded considerable discretion in choosing strategy and tactics, and

we will accord those decisions deference. Harris v. State, 861 N.E.2d 1182, 1127 (Ind.

2007). There is therefore a strong presumption that counsel rendered adequate assistance

and used professional judgment. Id. Because all criminal defense attorneys will not

agree on the most effective way to represent a client, isolated mistakes, poor strategy,

inexperience, and instances of bad judgment do not necessarily render representation

ineffective. Id. We now turn to Hollins’s specific ineffective assistance claims.

       Hollins first contends that trial counsel was ineffective because he failed to “insure

[at the severance hearing] that the trial court based its decision on all relevant and

available information.” Appellant’s Br. p. 4. Hollins appears to argue that trial counsel

should have informed the trial court that the victims were prostitutes. He appears to

believe that the trial court would have granted his motion to sever had the court known

                                             9
the victims shared this similar background. According to Hollins, he “had the right to

severance if the offenses [were] joined for trial . . . solely on the ground that they [were]

of a same or similar character.” Appellant’s Br. p. 6.

       However, the State correctly points out that Hollins’s argument “ignores that the

State may overcome a defendant’s entitlement to severance by showing that the charges

contain a common modus operandi indicating that the charges were the work of the same

person.” Appellee’s Br. p. 13. On direct appeal, this Court concluded that Hollins did

not have the right to severance of the offenses because a common modus operandi linked

the offenses, and the same motive induced the criminal behavior. Hollins does not

challenge this conclusion or argue that he was prejudiced by it. We find no ineffective

assistance of trial counsel.

       Hollins further argues that appellate counsel was ineffective. Specifically, he

contends that appellate counsel “failed to raise the fact that the denial of the severance

was an Abuse of Judicial Discretion and that Hollins’s trial court was [ineffective] for his

failing to ensure that the trial court had all of the relevant evidence necessary to SEVER

Hollins’s charges.” Appellant’s Br. p. 9. First, Hollins’s appellate counsel did argue that

the trial court abused its discretion when it denied his motion to sever, and this Court

affirmed the denial. Hollins, slip op at 10. Further, having already determined that

Hollins did not receive ineffective assistance of trial counsel, we conclude that appellate

counsel’s performance was not deficient for failing to argue the ineffectiveness of trial

counsel. See Emerson v. State, 695 N.E.2d 912, 920 (Ind. 1998).

                                             10
      The judgment of the post-conviction court is affirmed.

BARNES, J., and CRONE, J., concur.




                                          11